DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents

	The Japanese foreign priority document(s) 2017-240140, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on June 5, 2020 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed June 9, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennige et al. U.S. Pub. 2006/0166085.
With respect to claim 1, Hennige teaches an ion trapping agent a phosphate compound that comprises a proton as an ion exchange group (alpha and/or gamma lithium zirconium phosphates).  See paragraph [0044].   With respect to the phosphate compound being layered, and that supports lithium ions in excess of a theoretical exchange capacity of the layered phosphate compound, and that has no water of crystallization, are inherent characteristics of the prior art set forth, as Hennige teaches the same phosphate compound set forth by Applicant. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Hennige teaches the same phosphate compound of the instant claims. 
With respect to claim 5, the layered phosphate compound is α-zirconium phosphate or α-titanium phosphate (alpha and/or gamma lithium zirconium phosphates; [0044]).  
With respect to claim 6, the separator comprising an ion trapping layer that contains the ion trapping agent (the separator comprises the alpha and/or gamma lithium zirconium phosphates; [0044]).  
With respect to claim 7, a lithium ion secondary battery [0113], comprising a positive electrode [0002], a negative electrode [0002], and an electrolyte [0002], the lithium ion secondary battery containing the ion trapping agent (the separator comprises the alpha and/or gamma lithium zirconium phosphates; [0044]).  
Therefore, the instant claims are anticipated by Hennige.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennige et al. U.S. Pub. 2006/0166085.
Hennige teaches an ion trapping agent as described in the rejection described hereinabove, including alpha and/or gamma lithium zirconium phosphates; [0044].
Although Hennige teaches the same zirconium phosphate materials, the reference does not expressly disclose the ranges of characteristics as follows: 
a mass ratio (Li/PO4) of lithium atoms with respect to phosphate groups PO4 contained in the layered phosphate compound being 0.07 or more (claim 2); a specific surface area of the layered phosphate compound being 15 m2/g or more (claim 3); a moisture content of the layered phosphate compound being 1% by mass or less (claim 4).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a mass ratio (Li/PO4) of lithium atoms with respect to phosphate groups PO4 contained in the layered phosphate compound being 0.07 or more (claim 2), in the battery of Hennige, in order to increase ion conductivity between electrodes of opposing polarity.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to a specific surface area of the layered phosphate compound being 15 m2/g or more (claim 3); it would have been obvious to employ in the battery of Hennige, in order to increase utilization of the ion trapping agent.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to a moisture content of the layered phosphate compound being 1% by mass or less (claim 4) it would have been obvious to employ in the ion trapping agent of Hennige, in order to increase ion conductivity of the ion trapping agent.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. U.S. Pub. 2009/0220840.
With respect to claim 1, Yamaguchi teaches an ion trapping agent a phosphate compound that comprises a proton as an ion exchange group (Zr(HPO4)2*nH2O; [0022] and Ti(HPO4)2*nH2O; [0023]).   With respect to the phosphate compound being layered, and that supports lithium ions in excess of a theoretical exchange capacity of the layered phosphate compound, and that has no water of crystallization, are inherent characteristics of the prior art set forth, as Yamaguchi teaches the same phosphate compound set forth by Applicant. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Yamaguchi teaches the same phosphate compound of the instant claims. 
With respect to claim 5, the layered phosphate compound is α-zirconium phosphate or α-titanium phosphate (Zr(HPO4)2*nH2O; [0022] and Ti(HPO4)2*nH2O; [0023]; [0231]).
	Therefore, the instant claims are anticipated by Yamaguchi. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. U.S. Pub. 2009/0220840.
Yamaguchi teaches an ion trapping agent as described in the rejection described hereinabove, including Zr(HPO4)2*nH2O; [0022] and Ti(HPO4)2*nH2O; [0023]. 
Although Yamaguchi teaches the same zirconium and titanium phosphate materials, the reference does not expressly disclose the ranges of characteristics as follows: a specific surface area of the layered phosphate compound being 15 m2/g or more (claim 3); a moisture content of the layered phosphate compound being 1% by mass or less (claim 4).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a specific surface area of the layered phosphate compound being 15 m2/g or more (claim 3); it would have been obvious to employ in the ion trapping agent of Yamaguchi, in order to increase utilization of the ion trapping agent.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to a moisture content of the layered phosphate compound being 1% by mass or less (claim 4) it would have been obvious to employ in the ion trapping agent of Yamaguchi, in order to increase ion conductivity of the ion trapping agent.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722